Citation Nr: 0218538	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  02-17 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back 
disability.

(The issue of entitlement to a compensable evaluation for 
sinusitis will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to 
October 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of 
the Nashville, Tennessee, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board is undertaking additional development on the 
issue of entitlement to a compensable rating for sinusitis 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903 (2002).  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been requested by the RO.

2. A low back disability was not present in service and is 
not otherwise related to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  

The November 2001 rating decision and the September 2002 
Statement of the Case (SOC) advised the veteran of the 
laws and regulations regarding service connection and 
informed him that service connection was being denied 
because there was no medical evidence establishing that 
his low back disability was related to service.  The SOC 
also informed the veteran what evidence the RO had 
obtained.  A July 2001 letter to the veteran specifically 
informed him that a grant of service connection required 
evidence showing that there is a relationship between the 
claimed condition and service.  A September 2001 letter 
informed the veteran that the RO had obtained a VA 
examination report and had requested evidence from two VA 
Medical Centers.  The September 2001 letter asked the 
veteran to submit any additional evidence.  The veteran 
did submit statements from friends and relatives as well 
as indicate that VA outpatient treatment records were 
available.  The RO obtained those treatment records.  In a 
November 2002 letter, the veteran was notified of the type 
of evidence necessary to substantiate his claim.  It 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make 
sure the records were received by VA.  There is no 
indication that there is more information or medical 
evidence to be found with respect to the low back 
disability.  In keeping with the duty to assist, the RO 
obtained the veteran's service medical records including 
his separation examination report.  Additionally the RO 
obtained records from the VA Medical Centers in Atlanta 
and Memphis.  The RO requested all additional records from 
those two facilities and no further records were found.  
The RO gathered medical records from the veteran's 
employer, and additional VA outpatient treatment records.

Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II.  Entitlement to service connection for a low back 
disability

In general, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

To grant service connection, it is required that the 
evidence show the existence of a current disability, an 
inservice disease or injury, and a link between the 
disability and the inservice disease or injury.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has 
been repeatedly reaffirmed by the United States Court of 
Appeals for the Federal Circuit, which recently stated 
that "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability".  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
mention of a low back disability.  There are no complaints 
of low back pain, or any treatment for a back disability 
indicated while in service.  The veteran's separation 
examination report is negative for any indication of a 
back disability or any other musculoskeletal disability.

The first medical record of any back disability is in 
1951.  The veteran has stated that he was treated for a 
low back disability at the VA hospital in Atlanta, Georgia 
in the 1940's but no records were found from that facility 
for that time period.  In October 1951 the veteran filed 
an application for treatment (VA form 10-P-10) for a low 
back disability.  He was examined and the examiner noted 
that the veteran was complaining of back pain of four 
months' duration.  The diagnosis was lumbosacral strain of 
undetermined cause.  The veteran again filed an 
application for treatment (VA form 10-P-10) in January 
1952.  At that time, the veteran complained of back pain 
over the previous year.  The examiner provided a diagnosis 
of chronic lumbosacral strain.

The veteran was hospitalized at the VA medical center in 
Atlanta from May 16, 1955 to June 14, 1955 for low back 
pain.  After treatment and X-rays, the veteran was 
diagnosed with herniated nucleus pulposus of the lumbar 
spine, and he was transferred to the VA hospital in 
Memphis.  The veteran was hospitalized in Memphis from 
June 14, 1955 to June 27, 1955.  The veteran indicated at 
that time that he had been suffering back pains for about 
four years.  The diagnosis was herniated nucleus pulposus 
of the lumbar spine of undetermined etiology.

The veteran submitted health records from his employer 
dated from 1956 to 1970 and statements from Drs. Cook and 
Schellack indicating that he suffered from a low back 
disability.  None of this evidence indicates any etiology 
for his low back disability.  The veteran also submitted 
statements from friends and family members to the effect 
that he was treated for a back disability in the 1940s and 
1950s and that he was hospitalized at the Atlanta and 
Memphis VA medical centers.  The records of the 
hospitalizations are in the claims folder, and there was 
no evidence found showing any hospitalization or treatment 
for a low back disability prior to 1951.

Based on the above, the Board finds that the veteran has 
presented no evidence that links his current low back 
disability to service.  There is no evidence that the 
veteran incurred or aggravated a back disability in 
service.  The first evidence of a back disability is in 
1951, more than six years after leaving service.  At the 
time in 1951 the veteran described his back pain as having 
been present for four months and in 1952 he said it had 
been bothering him for about a year.  In 1955 the veteran 
indicated that his back pain had been present for about 
four years.  This evidence tends to show that the 
veteran's low back disability had its onset sometime in 
the early 1950s.  None of the medical evidence suggests a 
link between his back pain and his military service.  The 
lay statements offered by the veteran do not establish an 
etiology for a low back disability.  The statements mostly 
indicate that the veteran was treated at VA hospitals in 
the 1950s, and to the extent that they suggest treatment 
in the 1940s, the Board notes that there is no medical 
evidence showing that treatment.  The veteran and his 
friends and family are competent to describe symptoms but 
are not medical professionals and are not competent to 
offer opinions as to the etiology or diagnosis of disease.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since 
there is no link to service shown, service connection is 
not warranted. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002). 






ORDER

Entitlement to service connection for a low back 
disability is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps 
you can take if you disagree with our decision.  We are in 
the process of updating the form to reflect changes in the 
law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  In the meanwhile, please 
note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

